DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 25 September 2020.  In view of this communication, claims 1-7 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 25 September 2020, 15 October 2020, and 12 November 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator Core Insulating Member with Non-Contact Portions.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites a “compressor including an electric motor” which uses the stator core recited in claim 1.  The claim is in improper dependent form because it does not further limit the subject matter of said stator core.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemi et al. (JP 2017-220979 A), hereinafter referred to as “Ikemi”.
Regarding claim 1, Ikemi discloses a stator core [12] of an electric motor [1] (fig. 1; ¶ 0018), the stator core [12] comprising: 
a core body [21] having a back yoke [22] with a cylindrical shape, and 
a plurality of teeth [31] extending from the back yoke [22] radially inward of the stator core [12] (fig. 1; ¶ 0019, 0022); 
a slot [35] located between adjacent ones of the teeth [31] (fig. 1; ¶ 0017); and 
an insulating member [41] integrated with the core body [21], the insulating member [41] having a linear expansion coefficient different from a linear expansion coefficient of the core body [21] (fig. 2; ¶ 0026; the magnetic material of the stator core, impliedly the same magnetic steel as the rotor core disclosed in ¶ 0013, and the resin material of the insulator inherently possess different coefficients of linear expansion), 
the insulating member [41] including, at a peripheral wall portion [23a/23b] forming a peripheral wall of the core body [21] (fig. 3-4; ¶ 0028), 

    PNG
    media_image1.png
    380
    703
    media_image1.png
    Greyscale

a plurality of contact portions [46a/46b] extending throughout a cylinder axial direction of the stator core [12] and being in contact with the peripheral wall portion [23a/23b] (fig. 4; ¶ 0027), and 
a noncontact portion [48a/48b] positioned between adjacent ones of the contact portions [46a/46b], the noncontact portion [48a/48b] extending throughout the cylinder axial direction and not being in contact with the peripheral wall portion [23a/23b] (fig. 4; ¶ 0036-0038; “a gap (space) may be formed between the two tip end faces 48A and 48B”), 
the peripheral wall portion [23a/23b] having an inner peripheral wall portion [23a/23b] forming a peripheral wall of the slot [35] (fig. 3-4; ¶ 0028), and 
an outer peripheral wall portion forming an outer peripheral wall of the core body [21] (fig. 1, 3-4; the core body has inner walls within the slots and outer walls at its radially outer surface), and 
the insulating member [41] being located at at least one of the inner peripheral wall portion [23a/23b] and the outer peripheral wall portion (fig. 3-4).
Regarding claim 2, Ikemi discloses the stator core [12] according to claim 1, as stated above, wherein the insulating member [41] is divided by a clearance [gap] at the peripheral wall portion [23a/23b], and the clearance [gap] is the noncontact portion [48a/48b] (fig. 4; ¶ 0036-0038; “a gap (space) may be formed between the two tip end faces 48A and 48B”).
Regarding claim 3, Ikemi discloses the stator core [12] according to claim 2, as stated above, wherein the insulating member [41] is located at at least the inner peripheral wall portion [23a/23b], and each of the contact portions [46a/46b] of the insulating member [41] includes, at an edge of the clearance [gap] on the inner peripheral wall portion [23a/23b], a projected portion [47a/47b] protruding toward an inner side of the slot [35] (fig. 4; ¶ 0036-0037; tips of the contact portions project toward the circumferential center of the slot).
Regarding claim 4, Ikemi discloses the stator core [12] according to claim 2, as stated above, wherein the insulating member [41] is located at at least the inner peripheral wall portion [23a/23b], and the inner peripheral wall portion [23a/23b] includes a recess [24a/24b] recessed toward an outside of the slot [35] and in an area [36] including a portion corresponding to the clearance [gap] and a portion around the portion corresponding to the clearance [gap] (fig. 4; ¶ 0040-0042).
Regarding claim 5, Ikemi discloses the stator core [12] according to claim 1, as stated above, wherein the noncontact portion [48a/48b] is a separation portion that is separated from the peripheral wall portion [23a/23b], and covers the peripheral wall portion [23a/23b], and the separation portion is elastically deformable (fig. 4; ¶ 0036-0038; 
Regarding claim 7, Ikemi discloses a compressor including an electric motor [1] having the stator core [12] according to claim 1, as stated above (No additional limitations of the stator core are recited, and the recitation in the preamble of a compressor is merely a statement of the intended use of the stator core).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemi in view of Aota et al. (JP 2018-042400 A), hereinafter referred to as “Aota”.
Regarding claim 6, Ikemi discloses the stator core according to claim 1, as stated above, wherein the insulating member [41] is located at the inner peripheral wall portion [23a/23b] (fig. 1-4).
Ikemi does not disclose the insulating member [41] also located at the outer peripheral wall portion, and an associated one of the contact portions provided at the outer peripheral wall portion being continuous with the contact portions [46a/46b] provided at the inner peripheral wall portion [23a/23b].
Aota discloses a stator core [510] wherein an insulating member [530] is located at the inner peripheral wall portion [514] and the outer peripheral wall portion [511a], and in the insulating member [530], each of the contact portions [534] provided at the inner peripheral wall portion [514] and an associated one of the contact portions [535] provided at the outer peripheral wall portion [511a] are continuous with each other at one end side in the cylinder axial direction of the stator core [510] (fig. 9; ¶ 0068, 0070).
 
    PNG
    media_image2.png
    589
    613
    media_image2.png
    Greyscale


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Oketani (US 2019/0131828 A1) discloses an insulating member for a stator core having non-contact portions disposed within each of the stator slots (fig. 2).
Oka et al. (US 2012/0080976 A1) discloses an insulating member for a stator core having non-contact portions [41] separated from and covering the peripheral wall portion of the slot, and protruding toward the radially inner side of the slot (fig. 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Michael Andrews/
Primary Examiner, Art Unit 2834